Herlihy, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board refusing him an award for reduced earnings. It appears that on September 13, 1962 the claimant suffered a compensable injury to his back which resulted in a permanent partial disability, but after a month’s absence resumed his duties as plant manager in October, 1962. In October of 1963 he was discharged by his employer and the reason for such discharge does not appear in the record. Thereafter he obtained his present work which pays less than the earlier employment. The record contains nothing to suggest that the claimant’s present duties are in any way affected by his condition. It is evident that although he could no longer lift heavy weights, he continued in his previous employment for about a year before his discharge. In Matter of Brown v. Incorporated Vil. of Old Brookville (19 A D 2d 914) we held that under such circumstances a claimant was not entitled to an award for reduced earnings. The board found “ that based upon the credible evidence claimant’s loss of earnings was due solely to the termination of employment for reasons unrelated to his back condition.” Decision affirmed, without costs. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.
20